internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si 2-plr-117503-98 date date x y z a date date dear this responds to a letter dated date submitted on behalf of x by its authorized representative requesting a ruling under sec_1361 of the internal_revenue_code a vice president of x represents that x filed an election to be treated as an s_corporation and that x for periods ending on or before the consummation of the transaction described below had filed its federal_income_tax returns as an s_corporation y is a c_corporation z is a wholly owned subsidiary of y on date x and the shareholders of x entered into a merger agreement with y on date pursuant to the terms of the merger agreement z merged into x with x being the surviving corporation in the transaction the shareholders of x sold their x stock to y for cash a represents that for federal_income_tax purposes the merger constituted a reverse subsidiary cash_merger the merger agreement provides that the consideration paid for the x stock will consist of a fixed component and a contingent component that is based on x’s performance the shareholders of x will each receive their pro-rata share of the fixed consideration and the contingent consideration based on their stock ownership of x y desires to make an election under sec_338 the merger agreement provides that if an election under sec_338 is made the shareholders of x will each receive a payment to compensate them for any increased liability for federal and state income taxes or a reduction in selling_price that results from the sec_338 election the amount of these payments per share of x stock will vary among the shareholders a represents that x and x’s shareholders are not related to y or z and that the merger agreement between x x’s shareholders and y results from arm’s length negotiations between x x’s shareholders and y a further represents that the merger agreement is not designed or intended to circumvent or otherwise violate the one class of stock requirement of sec_1361 sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for that year sec_1361 defines the term small_business_corporation as a domestic_corporation that is not an ineligible_corporation and that among other things does not have more than one class of stock sec_1_1361-1 of the income_tax regulations provides that except as provided in sec_1_1361-1 relating to instruments obligations or arrangements treated as a second class of stock a corporation is treated as having only one class of stock if all outstanding shares of stock of the corporation confer identical rights to distribution and liquidation proceeds sec_1_1361-1 provides that the determination of whether all outstanding shares of stock confer identical rights to liquidation and distribution proceeds is made based on the corporate charter articles of incorporation bylaws applicable state law and binding agreements collectively the governing provisions sec_338 permits certain qualified_stock purchases to be treated as asset acquisitions if certain requirements are met sec_1_338_h_10_-1 provides that if a sec_338 election is made the sale of target stock in the qualified_stock_purchase generally is ignored and target generally is deemed to sell all of its assets and distribute the proceeds in complete_liquidation based on the representation that the shareholders of x sold their stock in x to y for fair_market_value pursuant to an agreement negotiated at arm’s length with y we conclude that solely for purposes of determining whether x has only one class of stock within the meaning of sec_1361 the transaction will be treated as a sale of stock by the shareholders of x to y and not as a liquidating_distribution of assets by x to its shareholders even though y and x propose to make a sec_338 election accordingly x will not be treated as having a second class of stock by reason of the unequal payments to the shareholders of x by y and the sec_338 election except as specifically ruled upon above no opinion is expressed concerning the federal_income_tax consequences of the above-described facts under any other provision of the code specifically no opinion is expressed or implied concerning whether x’s s_corporation_election was a valid election under sec_1362 the validity of the sec_338 election by x and y or the appropriate tax consequences of this transaction to either x the shareholders of x or y this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely yours j thomas hines senior technician reviewer branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
